Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                      Dec 15 2014, 9:59 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT PRO SE:                                  ATTORNEYS FOR APPELLEE:

YANSIE G. NORMENT                                  GREGORY F. ZOELLER
Bunker Hill, Indiana                               Attorney General of Indiana

                                                   LYUBOV GORE
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA
YANSIE G. NORMENT,                                 )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )        No. 20A03-1404-CR-142
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE ELKHART SUPERIOR COURT
                        The Honorable George W. Biddlecome, Judge
                              Cause No. 20D03-0802-FA-16


                                       December 15, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Yansie G. Norment, pro se, appeals the denial of his petition for jail time credit.

Finding no error in the court’s denial, we affirm.

                            FACTS AND PROCEDURAL HISTORY

          On February 29, 2008, police arrested Norment and the State charged him with three

counts of dealing in cocaine.1 On February 11, 2010, Norment pled guilty to one count of

Class A felony dealing in cocaine. On March 15, 2010, the court pronounced a thirty-five

year sentence in accordance with the terms of the plea agreement and awarded “255 days

credit for time spent in custody awaiting disposition of this cause, together with 255 days of

good-time credit.” (App. at 45.)

          In 2014, Norment filed a pro-se petition for additional jail time credit. The trial court

denied that petition in an order that provided: “Defendant’s jail time was correctly calculated,

with the Defendant receiving credit against a sentence in a non-related cause for time spent in

custody prior to July 19, 2009.” (App. at 58.)

                                  DISCUSSION AND DECISION

          To the extent a sentencing decision is not mandated by statute, we will reverse a trial

court’s decision only for an abuse of discretion. James v. State, 872 N.E.2d 669, 671 (Ind.

Ct. App. 2007). An abuse of discretion will be found if the trial court’s decision is against

the logic and effect of the facts and circumstances before it. Felder v. State, 870 N.E.2d 554,

560 (Ind. Ct. App. 2007).

          Norment argues he has not received the credit time to which he was entitled because


1
    One was a Class A felony, see Ind. Code § 35-48-4-1 (2007), and two were Class B felonies.
                                                     2
there were uncredited days between the date of his arrest, February 29, 2008, and July 19,

2009, which was the date when the court began giving Norment credit for time served before

sentencing. Norment was not entitled to credit for those days against this sentence.2

         Indiana Code § 35-50-6-3 provides that a defendant earns credit time for each day he

or she is confined while awaiting trial or sentencing. However, if a defendant commits a

crime while incarcerated or on probation for another crime, the sentences “shall be served

consecutively, regardless of the order in which the crimes are tried and sentences are

imposed.” Ind. Code § 35-50-1-2(d). Our Indiana Supreme Court recently reiterated that

trial courts should not give defendants credit against both sentences when calculating credit

for time served against consecutive sentences from separate causes. See State v. Lotaki, 4

N.E.3d 656, 657 (Ind. 2014).

         While Lotaki was serving a seventeen-year sentence imposed in 2005, he battered a

prison employee in 2010. Id. After convicting Lotaki of battery, the trial court imposed a

three-year sentence and ordered it served consecutive to the 2005 sentence. Id. However,

the trial court then awarded Lotaki 471 days of credit for time served between the charge and

the sentencing, plus 471 days of Class I credit time against the battery sentence. Id. Our

Indiana Supreme Court held that award of credit time against a consecutive sentence was

error:

         [T]he time Lotaki spent incarcerated awaiting trial on the battery charge was

2
  Norment waived any error in the court’s assignment of 255 days of credit by affirming to the trial court at the
sentencing hearing that 255 was the correct number of days. See Wright v. State, 828 N.E.2d 904, 907 (Ind.
2005) (party may not challenge invited error on appeal). We nevertheless choose to address Norment’s
argument on the merits.
                                                       3
          time he was serving the 2005 sentence, and he received credit for that time
          against the 2005 sentence. To award credit for this time against the battery
          sentence rather than against the aggregate of the consecutive sentences would .
          . . effectively enable him to serve part of the consecutive sentences
          concurrently.

Id.

          When police arrested Norment on February 29, 2008, he was on probation for another

crime under Cause Number “02D02-0605-FD-18.” (Br. of Appellant at 7.) The State filed a

petition to revoke probation, and the court revoked his probation and imposed his original

sentence. Norment was discharged from that sentence on “July 18, 2009.” (Id.) Thus,

Norment did not begin serving time for the charge and conviction from which he is appealing

until July 19, 2009 – which is precisely the date on which Norment acknowledges the trial

court began giving him credit against this sentence. As a result, he is not entitled to

additional credit time against his sentence in the present cause for the time he served on the

other sentence from February 29, 2008, to July 19, 2009. See Lotaki, 4 N.E.3d at 657.

          Because Norment has not demonstrated an abuse of the trial court’s discretion, we

affirm.

          Affirmed.

VAIDIK, C.J., and FRIEDLANDER, J., concur.




                                                4